 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                                 EASTERN DISTRICT OF CALIFORNIA

 9

10    WILLIAM J. GRADFORD,                            1:19-cv-01252-EPG (PC)

11                        Plaintiff,                  ORDER WITHDRAWING FINDINGS AND
                                                      RECOMMENDATIONS; DIRECTING
12            v.                                      CLERK’S OFFICE TO SEND PLAINTIFF
                                                      REGULAR CIVIL IFP APPLICATION; AND
13    FREDDIE,                                        REQUIRING PLAINTIFF TO FILE REGULAR
                                                      CIVIL IFP APPLICATION OR PAY FILING
14                        Defendant.                  FEE IN FULL WITHIN THIRTY DAYS

15

16           Plaintiff has filed this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff neither

17   filed an application to proceed in forma pauperis nor paid the $400.00 filing fee in full.

18   Therefore, on September 11, 2019, the Court directed the Clerk’s Office to send Plaintiff a

19   regular civil in forma pauperis application, and ordered Plaintiff to file, within 30 days of service

20   of the Order, either a completed regular civil in forma pauperis application or pay the $400.00

21   filing fee in full. (ECF No. 3.) The Court warned Plaintiff, “Failure to obey this order may result

22   in dismissal of this action.” (Id.)

23           More than thirty days passed after service of the Court’s order and Plaintiff still had not

24   filed either the filing fee or an application to proceed in forma pauperis, nor had Plaintiff

25   otherwise responded to the Court’s order. Therefore, on October 28, 2019, the Court entered

26   findings and recommendations that this action be dismissed, without prejudice, for failure of

27   Plaintiff to pay the filing fee or an application to proceed in forma pauperis. (ECF No. 6.)

28   Plaintiff was given fourteen days to file objections to the findings and recommendations. (Id.)

                                                         1
 1           On November 12, 2019, Plaintiff filed objections to the findings and recommendations.

 2   (ECF No. 7.) Plaintiff represents to the Court that he mailed an application to proceed in forma

 3   pauperis “weeks prior to the deadline,” and that “if the court cannot find Plaintiff’s application on

 4   court records or files Plaintiff would be more than happy to resubmit an application to procced in

 5   forma pauperis if the court is willing to mail another application and set new deadline instead of

 6   dismissal of this case. . . .” (Id.)

 7           Based on Plaintiff’s representations, the Court will withdraw the findings and

 8   recommendations (ECF No. 6) and provide Plaintiff with one final opportunity to file an

 9   application to proceed in forma pauperis or pay the filing fee in full. Accordingly,

10           IT IS ORDERED that:

11           1. The findings and recommendations entered October 28, 2019 (ECF No. 6) are

12                WITHDRAWN;

13           2. The Clerk’s Office shall send plaintiff a regular civil in forma pauperis application;

14           3. Within thirty (30) days from the date of service of this order, plaintiff shall either file

15                a completed regular civil in forma pauperis application or pay the $400.00 filing fee in

16                full; and

17           4. Failure to obey this order may result in dismissal of this action.

18
     IT IS SO ORDERED.
19

20       Dated:     November 19, 2019                           /s/
21                                                       UNITED STATES MAGISTRATE JUDGE

22

23

24

25

26
27

28

                                                        2
